  8:20-cv-00462-JFB-CRZ Doc # 62 Filed: 04/15/21 Page 1 of 1 - Page ID # 2515




                        THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

  RIGHT AT HOME, LLC, a Delaware limited
  liability company;

                        Plaintiff,

         vs.                                                  8:20CV462
  NEAL GAUDET, an individual; ALYSSA                           ORDER
  GAUDET, an individual; and GAUDET &
  COMPANY INC., an Alabama corporation;

                        Defendants.




       The Court, having reviewed Plaintiff Right at Home, LLC’s (“Right at Home”)

Unopposed Motion to Dismiss with Prejudice (Filing No. 61), and upon consideration of

all the files, records, and proceedings in this matter, the Court hereby finds that Plaintiff’s

Motion to Dismiss is granted and the above captioned matter is dismissed with prejudice.



       Dated this 15th day of April, 2021


                                                   BY THE COURT:

                                                   s/ Joseph F. Bataillon
                                                   Senior United States District Judge
